Citation Nr: 1445947	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-40 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is also the appellant, had active service from September 1955 to October 1957.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin, which denied an evaluation in excess of 10 percent for right wrist degenerative joint disease.  

The Veteran appeared at a hearing before a local hearing officer at the RO in November 2010.  A transcript of the hearing is of record. 

In June 2013, the Board remanded this matter for further development to include performing an additional VA examination and obtaining any additional outstanding VA treatment records.  The Veteran was afforded the VA examination in June 2013 and additional treatment records were associated with the appeal.  The required actions were complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In a September 2013 decision, the Board denied an evaluation in excess of 10 percent for degenerative joint disease of the right wrist.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In a July 2014 Joint Motion for Partial Remand (JMPR), the parties indicated that the appellant was not contesting the Board's decision as to the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the right wrist (except to the extent that the issue of TDIU related to this matter) and that the Board decision as to this issue should be affirmed.   

Based upon the JMPR, as will be discussed in greater detail below, the parties agreed that the Board did not address whether the evidence of record reasonably raised the issue of a TDIU.  

As a result of the JMPR, the Board has listed the issue as such on the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2014 JMPR, the parties noted that the Board, in its September 2013 decision, observed that during a November 2010 VA examination, the Veteran reported that he was not working as he would not be able to because of the numbness and weakness in his right arm and pain in the right wrist.  

The parties observed that the Court held in Rice, 22 Vet. App. at 453-54, that a request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate "claim" for benefits, but is rather part and parcel of the determination of the initial rating for a disability if raised, as it potentially is here.  They noted that the TDIU claim can be bifurcated from the claim for a higher rating and adjudicated separately.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed.Cir.2011), vacated and remanded for reconsideration, 132 S.Ct. 75 (2011), reinstated as modified, 26 Vet. App. 31 (2012) (per curiam order) (it is within the Board's discretion to bifurcate a claim and adjudicate it in pieces); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim generally is within the Secretary's discretion.").
 
The parties stated that in light of the aforementioned evidence regarding the Veteran's employability, the Board should address whether the issue of entitlement to a TDIU was reasonably raised by the evidence.  

In light of the above, the Board finds that the issue of a TDIU was reasonably raised by the record.  

Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and an opinion should be rendered with regard to the impact of the Veteran's right wrist disorder upon his employment and whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected right wrist disorder, without reference to any non-service connected disabilities, prevents him from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should send the Veteran VCAA notice for a TDIU. 

2.  The RO should take all indicated action in order to associate with the record copies of the Veteran's VA treatment records for any right wrist problems from any identified VA facility for the time period since July 2013.   

3.  The RO should request that the Veteran identify the name and addresses of all private treatment providers/facilities who have treated him for any right wrist problems since July 2013.  Following receipt of written authorizations to obtain treatment records from those facilities, where necessary, obtain and associate these treatment records with the VA record.  

4.  Thereafter, afford the Veteran the appropriate VA examination by a vocational rehabilitation specialist if possible.  The record must be made available to the examiner and all appropriate tests should be performed.  The examiner is requested to offer the following opinion: 

Without regard to the Veteran's age or the impact of any non-service-connected disabilities, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's service-connected right wrist disorder renders him unable to obtain or retain substantially gainful employment?  The opinion should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disorders.  The VA examiner should provide a rationale for all opinions offered, with reference to pertinent evidence.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the issue of entitlement to a TDIU, to include, if necessary, pursuant to § 4.16(b), referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

